Citation Nr: 0716524	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-04 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  

2.  Entitlement to service connection for a skin disability 
secondary to exposure to Agent Orange.

3.  Entitlement to service connection for erectile 
dysfunction secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision rendered by the 
Detroit, Michigan (RO), of the Department of Veterans Affairs 
(VA).

The veteran, through his representative, has filed a notice 
of disagreement concerning the issues involving a skin 
disorder and erectile dysfunction.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the Board finds a notice of disagreement has been submitted 
from a matter that has not been addressed in a statement of 
the case the issue should be remanded to the RO/AMC for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As of this date, and as noted below, the veteran has 
not been sent a statement of the case with respect to these 
issues, and the remand action below addresses this item.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected PTSD is manifested by 
depression, irritability, along with nightmares, and Global 
Assessment of Functioning (GAF) scores ranging from 44 to 55.


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent, but 
no higher, for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
an increased evaluation for the veteran's service-connected 
psychiatric disorder.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection and/or increased evaluation claim.  
Those five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes that even if the Board decides 
in his favor with respect to his appeal, it will be the RO 
which assigns the effective date, and as such, any questions 
as to the effective date to be assigned may be disputed at 
that time.  Hence, the veteran is not prejudiced by the lack 
of this element of notice.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does not stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2006) establishes a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2006).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a result of the veteran's claim for an increased 
evaluation, the veteran presented a VA clinical evaluation 
that was performed in January 2003.  Prior to the exam, the 
veteran complained of depression, nightmares, and flashbacks.  
The veteran stated that he lived with his daughter and he was 
unemployed.  It was reported that the veteran sleep in cycles 
of two hours long and that during the sleep, he suffered from 
nightmares.  His mood was euthymic and his speech was 
coherent/relevant.  However, the veteran's affect was 
somewhat constricted.  Suicidal or homicidal ideation was not 
diagnosed.  Although the veteran's anxiety level was measured 
to be 8/10, he was not found to have an active thought 
disorder.  A global assessment of functioning (GAF) score of 
55 was given.

Another examination was performed in April 2003.  The veteran 
again complained of nightmares along with visual/auditory 
hallucinations.  The examiner further wrote:

Patient is alert and oriented.  Good eye 
contact. . . . His speech was fluent.  
Affect was mildly constricted and 
anxious.  No active suicidal or homicidal 
ideation.  Patient did not have any 
psychotic symptoms.  No gross cognitive 
deficits.  Patient appears to have fair 
insight.  

A GAF score of 75-80 was assigned.  

A private examination of the veteran was accomplished in 
April 2006.  The examiner reported that the veteran 
persistently avoided stressful activities, places, or people 
that aroused recollections of service.  It was reported that 
the veteran suffered from "severe disturbance of sleep, 
intense hypervigilance, impatience, emotional numbness and 
depression. . ."  The doctor further stated that the 
veteran's orientation to the future was "bleak and 
foreshortened".  A GAF score of 44 was assigned.  The doctor 
concluded his evaluation by reporting that the veteran had 
serious impairments with his capacity for interpersonal 
relationships, as well as social and occupational 
adaptations.  The examiner prescribed intense therapy.

Also included in the claims folder are medical treatment 
reports from 2003 to 2006.  These records show that the 
veteran has undergone continued individual and group therapy 
for his psychiatric disorder.  The veteran has also been 
prescribed medications to help combat the intensity of the 
mental disorder.  During the course of the counseling, the 
veteran has complained about anxiety, depression, nightmares, 
restlessness, and sleeplessness. 

Additionally, the veteran reported that he was in receipt of 
Social Security Administration (SSA) benefits.  Copies of the 
award granting benefits along with the medical records used 
to substantiate that award has been obtained, and they too 
have been included in the claims folder for review.  The 
veteran implied that the main reason why he was in receipt of 
SSA benefits was his psychiatric disorder.  Although the SSA 
records do note that the veteran does suffer from PTSD, those 
same records also show that the veteran has a severe physical 
disability - that of degenerative arthritis of the 
lumbosacral spine.  It appears that the spinal disorder is 
the main basis for which SSA benefits have been awarded.  

The medical evidence shows assignment of GAF scores ranging 
mainly from 45 to 55.  A GAF score of 61 to 70 contemplates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2006), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.  The Board finds this case is 
distinguishable from Mittleider in that there is no medical 
evidence of record that the veteran suffers from 
manifestations and symptoms associated with a nonservice-
connected psychiatric disorder that would somehow affect his 
PTSD.  

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support an evaluation of 50 percent 
for PTSD, but no higher.  The various VA examinations 
accomplished have noted anxiousness, anger-management 
problems, hypervigilance, nightmares, and irritability.  The 
veteran appears to have social relations with family members 
and very limited social contact with others.  Nevertheless, 
those same records have been silent as far as whether the 
veteran's ability to work has been affected by his PTSD or by 
other nonservice-related items.  

Although the entire record is not without a measure of 
ambiguity, the Board concludes that the totality of the 
evidence in the file appears to be at least in approximate 
balance.  As the Board is unable to conclude that the 
preponderance of the evidence is against the claim, the claim 
may not be denied.  It is the conclusion of the Board that 
the veteran's overall disability picture indicates that a 50 
percent evaluation, but no higher, should be assigned for 
PTSD.  38 C.F.R. § 4.7 (2006).  Hence, the veteran's claim is 
granted.

However, it is also the conclusion that the evidence, in no 
uncertain terms, does not support an evaluation in excess of 
50 percent.  He is not deemed unemployable as a result of his 
PTSD.  Additionally, the veteran is capable of caring for his 
physical well-being and he has not been diagnosed as 
suffering from hallucinations, delusions, or other thought 
disorders.  Further, while the benefit of any doubt has been 
given to the veteran, it is the conclusion of the Board that 
his request for an evaluation in excess of 50 percent must be 
denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2006) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence of record does not indicate the veteran has been 
hospitalized for his PTSD, and there is no indication that it 
produces symptoms so unusual as to render impractical the 
schedular rating criteria.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation of 50 percent for PTSD is granted, subject to 
the regulations governing the disbursement of monetary 
benefits.


REMAND

The record also indicates that the veteran has expressed 
disagreement with the RO's denial of service connection for 
erectile dysfunction and a skin disorder.  As a timely notice 
of disagreement has been filed, the Board's jurisdiction has 
been triggered and the issues must be REMANDED so that the RO 
can issue a statement of the case on the underlying claim 
that adequately notifies the veteran of the action necessary 
to perfect an appeal.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

The RO/AMC should issue a statement of 
the case as to the issues of entitlement 
to service connection for a skin 
disability and erectile dysfunction, both 
secondary to exposure to Agent Orange.  
The veteran should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  
The RO should allow the veteran and his 
accredited representative the requisite 
period of time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


